Citation Nr: 0906122	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-32 707	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disorder.  

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a depressive 
disorder, including secondary to the heart disorder.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel
INTRODUCTION

The Veteran had active military service from August 1966 to 
January 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
April 2006 and November 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In November 2008, as support for his 
claims, the Veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge of the Board, also 
commonly referred to as a Travel Board hearing.  

After reopening the claim for a heart disorder on the basis 
of new and material evidence, the Board is remanding this 
claim and the secondary depressive disorder claim to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.


FINDINGS OF FACT

1.  A March 1971 rating decision initially considered and 
denied the Veteran's claim for service connection for a heart 
disorder - concluding he had a congenital heart disorder 
prior to entering the military that was not aggravated by his 
service.  The RO in San Francisco, California, sent the 
Veteran a letter in April 1971 apprising him of that decision 
and of his procedural and appellate rights, but he did not 
appeal.

2.  A more recent July 1981 decision continued to deny this 
claim on this same basis, and although notified of that 
decision in August 1981 and apprised of his procedural and 
appellate rights, the Veteran again did not appeal.

3.  Additional evidence received since that July 1981 
decision, however, includes mention of another heart disorder 
- besides the pre-existing congenital defect, which was not 
considered when previously denying the claim.


CONCLUSIONS OF LAW

1.  The July 1981 rating decision that continued to deny 
service connection for a heart disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

2.  But new and material evidence has been submitted since 
that decision to reopen this claim. 38 U.S.C.A. §§ 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With respect to new-and-material evidence claims, the 
Veterans Claims Assistance Act (VCAA) requires notice not 
only of the requirements for granting service connection, but 
also of the evidence first needed to reopen the claim - 
including specifying the reasons for the prior final denial.  
See Kent v. Nicholson, 20 Vet. App.1 (2006).  See also VA 
Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's 
Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial).

Here, though, since the Board is reopening the Veteran's 
claim for a heart disorder, there is no need to discuss 
whether there has been compliance with Kent because even if, 
for the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  38 
C.F.R. § 20.1102; see also Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).



Moreover, since, after reopening this claim, the Board is 
directing further development on remand before readjudicating 
this claim on the underlying merits, the Board also need not 
determine whether there has been compliance with the 
remaining notice-and-duty-to-assist requirements of the VCAA 
until completion of this additional development on remand.

Whether New and Material Evidence has been Received to Reopen 
the Claim of Service Connection for a Heart Disorder

The Board must make this threshold preliminary determination 
of whether there is new and material evidence to reopen the 
claim - before proceeding further and irrespective of what 
the RO decided concerning this, because this initial 
determination affects the Board's jurisdiction to adjudicate 
the claim for service connection on the underlying merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Service connection for heart disease was initially considered 
and denied by the RO in a March 1971 rating decision.  The 
evidence of record at that time included the Veteran's 
service enlistment medical examination reports indicating he 
had a history of rheumatic fever prior to service, in 1958, 
with no sequelae (residuals), along with hypertension.  
During service he was hospitalized for ulcerative proctitis 
and colitis, and a history of rheumatic heart disease was 
again reported.  Rheumatic heart disease, mitral stenosis, 
Class A1, and congenital rheumatic heart disease, atrioseptal 
defect, mitral stenosis, normal sinus rhythm, Class 1A were 
diagnosed.  A Medical Evaluation Board convened.  It was 
determined the Veteran's rheumatic heart disease had existed 
prior to service (EPTS) and that it had not been permanently 
aggravated by his service.



In denying his claim in that March 1971 rating decision, the 
RO determined the Veteran's congenital rheumatic heart 
disease did not arise during service, instead before, and 
that it had not chronically worsened during his military 
service.  He was notified of that decision the following 
month, in April 1971, which included information concerning 
his procedural and appellate rights.  But he did not appeal, 
so that decision became final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.

The Veteran attempted to reopen this claim in April 1981, and 
a rating decision in July 1981 denied his petition to reopen 
this claim.  It was determined that his 
post-service records of treatment for mitral stenosis and 
heart disease did not establish a basis for service 
connection since this evidence still did not suggest his pre-
existing heart disorder had been chronically aggravated by 
his military service.  He was notified of that decision in an 
August 1981 letter, which included an enclosure (VA Form 1-
4107) containing information concerning his procedural and 
appellate rights.  But he again did not appeal, so that 
decision also is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.

The Veteran filed the current petition to reopen his claim in 
August 2005, which, as mentioned, the RO denied in April 
2006, and this appeal ensued.

Applicable law provides that a claim that is the subject of a 
prior final decision may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  For petitions to reopen, as here, 
filed on or after August 29, 2001, new evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2008).



For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence in question, although not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) 
(indicating "Justus does not require the Secretary [of VA] to 
consider the patently incredible to be credible").

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether the 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  So the RO's 
July 1981 decision marks the starting point for determining 
whether there is new and material evidence to reopen the 
claim, as it is the last final and binding denial of the 
claim.  

The newly presented evidence need not be probative of all the 
elements required to award the claim, but it must be 
probative as to each element that was a specified basis for 
the last disallowance.  Id., at 284.  See, too, Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).

The additional medical and other evidence received since the 
RO's July 1981 denial of the claim includes Social Security 
Administration (SSA) records, including an August 1999 
medical report from a VA physician.  In this medical report, 
the Veteran was diagnosed with congestive heart failure.

This objective clinical indication of congestive heart 
failure is medical evidence that is neither cumulative nor 
redundant, and it was not considered at the time of the last 
final disallowance.  Further, and probably most importantly, 
the Court has held that a claim involving a newly diagnosed 
disorder, whether or not medically related to a previously 
considered disorder, cannot be considered to be the same 
claim when the newly diagnosed disorder had not been 
considered by adjudicators in a previous decision.  See 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) (where a 
prior claim for service connection has been denied, and a 
current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required).  See also Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008); cf. Spencer v. Brown, 
4 Vet. App. 283, 288 (1993).  As a result, this additional 
evidence is new and material and, therefore, sufficient to 
reopen the Veteran's claim pursuant to 38 C.F.R. § 3.156.  
Having said that, the claim is granted to this extent, and 
this extent only, subject to the further development on 
remand.  38 U.S.C.A. § 5108.  


ORDER

As new and material evidence has been submitted, the claim 
for service connection for a heart disorder is reopened.  To 
this extent, the appeal is granted


REMAND

The claim of service connection for a heart disorder has been 
reopened, as there is evidence of a new diagnosis, congestive 
heart failure.  Service records show the Veteran was 
diagnosed with rheumatic heart disease, mitral stenosis.  
While service records refer to rheumatic fever and mitral 
stenosis as congenital, so necessarily pre-existing his 
military service, it is not entirely apparent whether the 
entirety of his heart problem at that time may be considered 
a congenital disability.  This matter is complex, and there 
is no medical opinion currently on file to assist in making 
this important determination.  This is especially important 
here because congenital or developmental defects generally 
are not diseases or injuries for the purposes of service 
connection, unless the Veteran has additional disability from 
aggravation during service of his pre-existing condition by 
superimposed disease or injury.  38 C.F.R. §§ 3.303(c), 4.9.  
See also VAOPGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45711 
(1990).  See, too, Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).



So a medical opinion is needed concerning the etiology of the 
congestive heart failure, including in terms of whether it is 
part and parcel of the pre-existing rheumatic heart disease, 
mitral stenosis, and if so whether the veteran has additional 
disability due to aggravation of this condition during 
service by superimposed disease or injury.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) (indicating VA must have 
the Veteran examined for a medical nexus opinion when 
necessary to decide his claim).

Also, in the event it is determined instead the Veteran's 
congestive heart failure is unrelated to the pre-existing 
rheumatic heart disease, a medical opinion is needed to 
determine whether the congestive heart failure is otherwise 
attributable to his military service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows the increase in disability is due 
to the natural progress of the disease. See 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  "Clear and unmistakable evidence" 
is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) [noting that the "clear 
and convincing" burden of proof, while a higher standard than 
a preponderance of the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable evidence"].  It is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 
(2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  
The Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Moreover, inasmuch as the veteran is alleging that his 
depressive disorder is secondary to his heart disorder, see 
38 C.F.R. § 3.310(a) and (b) - meaning proximately due to, 
the result of, or chronically aggravated by it, these claims 
are inextricably intertwined.  See, e.g., Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).  These claims have common 
paramenters and, therefore, should be considered concurrently 
to avoid piecemeal adjudication of them.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  During his recent November 2008 Travel 
Board hearing, the Veteran said several 
physicians had offered to provide 
statements in support of his claims.  He 
also indicated he wants VA to obtain these 
supporting statements from these doctors 
- including Drs. C., D., and K.  Ask the 
Veteran to specifically identify and 
provide releases for any additional 
relevant records that he wants VA to help 
him obtain.  And attempt to obtain the 
records and statements he mentions.  All 
additional evidence obtained must be put 
in the claims file with the other evidence 
for consideration.

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature and etiology of his heart 
disorder(s).  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  And the 
claims file, including a complete copy of 
this remand, must be made available for 
review of the Veteran's pertinent medical 
and other history - including, 
in particular, any supporting records or 
statements concerning the treatment in 
question he mentioned during his recent 
hearing.
Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(A)  Is the rheumatic heart disease, 
atrioseptal defect, mitral stenosis shown 
during service a congenital disorder?  If 
so, does the veteran have additional 
disability, including congestive heart 
failure, from aggravation of this pre-
existing condition during his military 
service by superimposed disease or injury?  

(B)  If instead the rheumatic heart 
disease, atrioseptal defect, mitral 
stenosis shown during service is not a 
congenital disorder, is there nonetheless 
clear and unmistakable evidence that it 
pre-existed the Veteran's military 
service?

(C)  If there is clear and unmistakable 
evidence the rheumatic heart disease, 
atrioseptal defect, mitral stenosis 
preexisted the Veteran's military service, 
is there also clear and unmistakable 
evidence it did not undergo an increase in 
severity during service beyond its natural 
progression?

(D)  Otherwise, is it at least as likely 
as not (50 percent or more probable) that 
any other current heart disorder, 
including the Veteran's congestive heart 
failure, is etiologically related to his 
military service?

The examiner must discuss the rationale of 
the opinions, whether favorable or 
unfavorable.



The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences on his claim.

3.  Then readjudicate the Veteran's claims 
for service connection for a heart 
disorder, and for a secondary depressive 
disorder, in light of the additional 
evidence.  If these claims continue to be 
denied, send him a supplemental statement 
of the case and give him an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KEITH W.ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


